             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                        1:20-cv-00401-MR

SOMCHAI NOONSAB,                 )
                                 )
          Petitioner,            )
                                 )
vs.                              )                      ORDER
                                 )
ERIC A. HOOKS ,                  )
                                 )
          Respondent.            )
________________________________ )

      THIS MATTER is before the Court on Petitioner’s habeas corpus

petition, filed on December 28, 2020. [Doc. 1]. As best as can be discerned

from the pleading, Petitioner appears to challenge his state court conviction

under 28 U.S.C. § 2254. [Doc. 1].

      On November 18, 2013, Petitioner was sentenced in Wake County,

North Carolina Criminal Case No. 13-CR-203378 to a consolidated term of

192-291 months imprisonment and is presently confined at Franklin

Correctional Center, located in Franklin County, North Carolina.

      State prisoner habeas corpus petitions may be brought either in the

federal judicial district in which the state court of the conviction is located or

in the district of confinement. See 28 U.S.C. § 2241(d). Petitioner’s place

of conviction and place of confinement are both located in the Eastern District

                                        1
of North Carolina. As such in accordance with 28 U.S.C. § 2241(d) and joint

order of the United States District Courts for the Eastern, Middle and Western

Districts of North Carolina (See Joint Order, In re: Applications for Writs of

Habeas Corpus (Oct. 26, 1966)), the Court shall transfer this action to the

United States District Court for the Eastern District of North Carolina, where

venue is proper.

      This Court has not conducted an initial review of the petition and makes

no observation as to its merits or timeliness.

      IT IS, THEREFORE, ORDERED that:

      1. This action is transferred to the Eastern District of North Carolina.

      2. The Clerk is instructed to terminate this action.

      IT IS SO ORDERED.
                                    Signed: April 30, 2021




                                        2
